t c memo united_states tax_court godfrey c ekwenugo petitioner v commissioner of internal revenue respondent docket nos filed date godfrey c ekwenugo pro_se catherine s tyson for respondent memorandum findings_of_fact and opinion marvel judge in these consolidated cases respondent determined deficiencies additions to tax and accuracy-related_penalties with respect to petitioner’s federal income taxes as follows addition_to_tax sec_6651 accuracy- related penalty sec_6662 dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number -0- year deficiency dollar_figure big_number big_number big_number big_number respondent also determined a sec_6651 addition_to_tax for petitioner timely petitioned this court to contest respondent’s determinations 1unless otherwise indicated all section references are to the internal_revenue_code as amended in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary figures have been rounded to the nearest dollar sec_6651 imposes an addition_to_tax for failure to pay the amount shown as tax on a return by the payment due_date the addition_to_tax accrues at a rate of percent for each month of nonpayment not to exceed percent in the aggregate id after concessions the issues for decision are whether petitioner had unreported gross_receipts of dollar_figure 3respondent concedes that the tax compliance officer who performed the bank_deposits analysis erroneously included some items in income and that petitioner’s unreported income should be reduced by dollar_figure dollar_figure and dollar_figure for and respectively the amounts set forth in above reflect these concessions after reviewing the documents introduced into evidence at trial respondent concedes that petitioner is entitled to schedule c deductions as follows disallowed per notice allowed after year per return of deficiency concessions total deduction sec_2001 dollar_figure big_number big_number big_number no return filed --- dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number respondent also concedes that petitioner is entitled to three personal_exemption deductions for and and that petitioner qualifies for head_of_household filing_status for and petitioner concedes that he is liable for the sec_6651 additions to tax for failure to timely file hi sec_2001 to returns if this court determines deficiencies for to he is liable for the sec_6662 accuracy-related_penalties for those years and if this court determines a deficiency for he is liable for the sec_6651 addition_to_tax the following issues are computational petitioner’s eligibility for earned_income tax_credits for to petitioner’s standard deductions for to petitioner’s self-employment_tax liabilities for to and the availability and extent of petitioner’s self- employment_tax deductions for to dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively as respondent determined using the bank_deposits method and whether petitioner substantiated schedule c deductions for to in excess of the amounts respondent concedes findings_of_fact some of the facts have been stipulated the stipulations of fact are incorporated herein by this reference petitioner resided in missouri when he filed his petitions i petitioner’s background and businesses petitioner emigrated from nigeria to the united_states in he became a u s citizen in petitioner attended fontbonne university in st louis missouri receiving a bachelor of science degree in and a master’s degree in business administration in sometime in the 1990s petitioner started driving a cab for the harris cab co and he continued driving for the company through for a period that is not established in the record petitioner also operated a business called comfort 4respondent’s opening brief incorrectly shows the total gross_receipts for after concessions as dollar_figure 5the parties stipulated that petitioner drove a cab during and but petitioner testified that he stopped driving a cab in limousine from to petitioner also operated a tax_return preparation business in petitioner opened a nightclub called comfort zone which he operated through the primary source_of_income for comfort zone was liquor sales from to petitioner also operated an establishment known as the royal crown during all or part of the years at issue petitioner maintained three accounts at the st louis postal credit_union from to petitioner maintained an account with an account number ending in account on the member account agreement petitioner represented that he was the sole owner of the account and identified the account as both an individual and a business account petitioner listed his occupation as self-employed accountant from to petitioner also maintained an account with an account number ending in account on the member account agreement petitioner represented that he was the sole owner of the account and identified the account as an individual_account petitioner listed his occupation as self-employed accountant on date petitioner opened an account with an account number ending in account on the account agreement petitioner listed comfort zone as the member and himself as a joint member and identified the account as a business account petitioner listed his occupation as self- employed respondent determined that petitioner made taxable deposits into the three accounts as follows year account account account total dollar_figure dollar_figure -0- dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- ii petitioner’s returns and notices of deficiency petitioner untimely filed his federal_income_tax return for on the schedule c profit or loss from business sole_proprietorship petitioner reported total gross_income of dollar_figure and claimed deductions totaling dollar_figure as follows dollar_figure for taxes and licenses dollar_figure for commissions and fees dollar_figure for gas and a dollar_figure payment to harris cab co petitioner identified the relevant business activity as taxicab service respondent issued a notice_of_deficiency dated date for on the basis of petitioner’s bank_deposits respondent determined that petitioner failed to report gross_receipts of dollar_figure respondent also disallowed dollar_figure of petitioner’s schedule c deductions petitioner untimely filed his federal_income_tax return for on the schedule c petitioner reported total gross_income of dollar_figure and claimed deductions totaling dollar_figure as follows dollar_figure for rent or lease of business property dollar_figure for repairs and maintenance dollar_figure for supplies dollar_figure for taxes and licenses dollar_figure for utilities dollar_figure of depreciation dollar_figure for advertising and dollar_figure for legal and professional services petitioner identified the related business activity as comfort zone respondent issued a notice_of_deficiency dated date for on the basis of petitioner’s bank_deposits respondent determined that petitioner failed to report gross_receipts of dollar_figure respondent also disallowed dollar_figure of petitioner’s schedule c deductions petitioner untimely filed his federal_income_tax returns for and and failed to file a federal_income_tax return for on his schedule c for petitioner reported total gross_income of dollar_figure and claimed deductions totaling dollar_figure as follows dollar_figure for utilities dollar_figure for advertising and dollar_figure for office expenses on his schedule c for petitioner reported total gross_income of dollar_figure and claimed deductions totaling dollar_figure as follows dollar_figure for utilities dollar_figure for office expenses and dollar_figure for internet services respondent prepared a substitute for return for pursuant to sec_6020 respondent issued a notice_of_deficiency dated date for to on the basis of petitioner’s bank_deposits respondent determined that petitioner failed to report gross_receipts of dollar_figure dollar_figure and dollar_figure for and respectively respondent also disallowed petitioner’s schedule c deductions of dollar_figure and dollar_figure for and respectively i burden_of_proof opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are erroneous rule a 290_us_111 the burden_of_proof shifts to the commissioner however if the taxpayer produces credible_evidence to support the deduction or position the taxpayer complied with the substantiation requirements and the taxpayer cooperated with the secretary6 with regard to all reasonable requests for information sec_7491 see also 116_tc_438 6the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context sec_7701 petitioner does not contend that sec_7491 applies and the record does not permit us to conclude that petitioner satisfied the sec_7491 requirements accordingly petitioner bears the burden of proving that the commissioner’s determinations are erroneous ii petitioner’s income for to a in general gross_income includes all income from whatever source derived sec_61 a taxpayer must maintain books_and_records establishing the amount of his or her gross_income sec_6001 if a taxpayer fails to maintain the required books_and_records the commissioner may determine the taxpayer’s income by any method that clearly reflects income see sec_446 92_tc_661 the commissioner’s reconstruction_of_income need only be reasonable in light of all surrounding facts and circumstances petzoldt v commissioner supra pincite the bank_deposits method is a permissible method of reconstructing income 102_tc_632 see also 981_f2d_350 8th cir affg in part and revg in part 96_tc_172 bank_deposits constitute prima facie evidence of income 87_tc_74 the commissioner need not show the likely source of a deposit treated as income but the commissioner must take into account any nontaxable source or deductible expense of which it has knowledge in reconstructing income using the bank_deposits method clayton v commissioner supra pincite however the commissioner need not follow any leads suggesting that a taxpayer has deductible expenses 96_tc_858 affd 959_f2d_16 2d cir after the commissioner reconstructs a taxpayer’s income and determines a deficiency the taxpayer must prove that the reconstruction is in error and may do so in whole or in part by proving that a deposit is not taxable see clayton v commissioner supra pincite however merely establishing that some deposits are not taxable is insufficient to demonstrate that the commissioner acted arbitrarily in reconstructing income 64_tc_651 affd 566_f2d_2 6th cir respondent introduced credible_evidence that petitioner did not maintain the required books_and_records with respect to his income and that petitioner had unreported income for to the parties stipulated that during the years at issue petitioner operated a taxicab service owned and operated a nightclub prepared tax returns for compensation and maintained three bank accounts into which he deposited funds we find that respondent acted reasonably in using an indirect method to reconstruct petitioner’s income b returned checks in determining income under the bank_deposits method the commissioner must take into account any nontaxable items of which the commissioner has knowledge clayton v commissioner supra pincite nontaxable items include interaccount transfers and returned checks see macgregor v commissioner tcmemo_2010_ taylor v commissioner tcmemo_2009_235 respondent’s revenue_agent mike murphy mr murphy performed the bank_deposits analysis mr murphy testified that he identified deposits in petitioner’s accounts then subtracted any deposits that constituted nontaxable income he determined that the resulting amount minus petitioner’s reported gross_income constituted unreported gross_income during his testimony mr murphy admitted that he erroneously included in income some deposited checks that later were returned on brief respondent conceded that mr murphy erroneously included in his income reconstruction for to deposited checks totaling dollar_figure that were later returned in addition to the items conceded above an analysis of mr murphy’s income reconstruction and petitioner’s bank statements reveals that respondent erroneously included additional returned checks in calculating petitioner’s unreported income as follows respondent failed to exclude a returned check for dollar_figure deposited in account in we will reduce petitioner’ sec_2001 unreported income accordingly respondent failed to exclude three returned checks totaling dollar_figure deposited in account in in addition respondent failed to adjust his reconstruction to exclude a bank error correction of dollar_figure in account in we will reduce petitioner’s unreported income by dollar_figure to adjust for these errors respondent failed to exclude three returned checks totaling dollar_figure deposited in account in and we will reduce petitioner’s unreported income accordingly respondent failed to exclude three returned checks totaling dollar_figure deposited in account in and we will reduce petitioner’s unreported income accordingly c disputed items of income petitioner argues that respondent’s income reconstruction treated other nontaxable deposits as income in defending against the commissioner’s reconstruction_of_income the taxpayer bears the burden of showing whether and to what extent the commissioner included deposits derived from nontaxable sources dodge v commissioner supra pincite a taxpayer’s unsubstantiated and self-serving testimony that deposits are nontaxable transfers between family members and friends ordinarily is insufficient to meet this burden see 112_tc_183 see also balot v commissioner tcmemo_2001_73 ahmad v commissioner tcmemo_1997_85 if a taxpayer contends that some deposits are nontaxable transfers from family members or friends the taxpayer should normally introduce credible_evidence such as documents or the testimony of the family members or friends who participated in the alleged transfers to prove that specific deposits are nontaxable see balot v commissioner supra see also ihlenfeldt v commissioner tcmemo_2001_259 if a taxpayer fails to produce relevant documentation or to call relevant witnesses and fails to explain the absence of such evidence we may infer that the evidence would have been unfavorable see tokarski v commissioner t c pincite petitioner testified that his friends and family members used his personal accounts to deposit their funds petitioner explained that his family imported and exported goods between the united_states africa and europe and deposited income from these sales into his bank accounts petitioner asserts that he either repaid these amounts to his family members or used the funds to purchase products for his family to sell in africa to corroborate his testimony petitioner introduced handwritten spreadsheets that purported to identify the source and purpose of some deposits petitioner did not introduce any other evidence to corroborate his testimony petitioner also testified that a number of deposits in represented borrowed money and credit card advances that petitioner used to start comfort zone petitioner produced a loan application from larry’s loan co the loan application indicates that petitioner requested a dollar_figure loan for the purchase of investment_property however petitioner introduced no documentation to prove that the loan actually closed or that he deposited the loan proceeds into one of his three accounts petitioner also testified that in charles code mr code began operating comfort zone after petitioner ceased operating it and that a number of deposits were mr code’s income petitioner testified that he assisted mr code in operating comfort zone and that all proceeds from credit card transactions at comfort zone were deposited into petitioner’s account petitioner testified further that he repaid these deposits in two ways petitioner wrote mr code checks repaying the amounts and petitioner used the proceeds to pay rent for comfort zone petitioner did not introduce any credible_evidence to support his self-serving testimony such as documentation concerning the lease agreement the lease payments or the alleged credit card transactions petitioner did not call mr code as a witness petitioner also testified that several deposits related to an automobile insurance_policy that he purchased for a friend fadida hill ms hill according to petitioner several deposits constituted payments from ms hill to reimburse him for the insurance petitioner did not produce the insurance_policy or call ms hill as a witness petitioner also testified that he received payments of dollar_figure and dollar_figure in from farmers insurance petitioner claimed that these payments derived from an insurance claim for storm damage to his house petitioner failed to introduce any documentation to support his testimony and we could not identify specific deposits in from farmers insurance on the account statements in the record petitioner offered several excuses for his failure to introduce appropriate documentation in support of his contentions for example petitioner testified that when he defaulted on the comfort zone lease he no longer had access to 7in addition petitioner testified that a number of deposits in accounts and were deposits for his children petitioner provided no explanation as to the source of these deposits or why these deposits would constitute nontaxable income the income records that were inside the club he also testified that he lost all records of his tax_return preparation business in the absence of corroborating evidence we are not required to accept petitioner’s self-serving testimony see shea v commissioner supra pincite petitioner introduced no documentation to corroborate his testimony and did not call any of the material witnesses we reject petitioner’s uncorroborated testimony as not credible therefore we sustain respondent’s determination that petitioner had unreported gross_receipts for to adjusted to reflect respondent’s concessions and our findings regarding the returned checks iii schedule c deductions generally a taxpayer is entitled to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business sec_162 am stores co v commissioner 114_tc_458 an expense is ordinary if it is customary or usual within the particular trade business or industry or if it relates to a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business 320_us_467 personal living or family_expenses generally are not deductible see sec_262 deductions are a matter of legislative grace and ordinarily a taxpayer must prove that he is entitled to the deductions he claims 503_us_79 a taxpayer must maintain records to substantiate claimed deductions and to establish the taxpayer’s correct_tax liability higbee v commissioner t c pincite see also sec_6001 the taxpayer must produce such records upon the secretary’s request sec_7602 see also sec_1_6001-1 income_tax regs adequate substantiation must establish the nature amount and purpose of a claimed deduction higbee v commissioner supra pincite see also 65_tc_87 affd per curiam 540_f2d_821 5th cir in deciding whether a taxpayer adequately substantiated a claimed deduction we are not required to accept the taxpayer’s self-serving unverified and undocumented testimony shea v commissioner t c pincite when a taxpayer establishes that he paid_or_incurred a deductible expense but does not establish the amount of the expense we may estimate the amount of the deductible expense 39_f2d_540 2d cir however we cannot estimate the amount unless the taxpayer introduces evidence that he paid_or_incurred the expense and the evidence is sufficient for us to develop a reasonable estimate 245_f2d_559 5th cir in estimating the amount we bear heavily upon the taxpayer who failed to maintain and produce the required records see cohan v commissioner supra pincite petitioner argues that he properly deducted business_expenses for the years at issue and he testified about some of the alleged expenses at trial however petitioner concedes that he did not maintain any accounting ledgers or journals for his business activities and he did not introduce any receipts invoices bills canceled checks or other items to prove he paid the expenses he deducted petitioner conceded at trial that hi sec_2002 return was completely unreliable because it understated income and expenses petitioner did not introduce any documentation or other credible_evidence to substantiate schedule c expenses in excess of those respondent conceded or to provide any reasonable basis for estimating the expenses petitioner’s uncorroborated testimony is insufficient to substantiate the disallowed deductions in excess of amounts respondent conceded see id pincite therefore we sustain respondent’s determinations as modified by concessions 8petitioner also testified that he could not produce receipts because mr murphy failed to return relevant receipts to him mr murphy testified that petitioner did not provide any documentation to respondent during the audit process he further testified that while petitioner provided some receipts for a related audit he thought the receipts documented only expenses mr murphy testified that he returned the receipts to petitioner’s bookkeeper ms maxie who was the subject of the related audit we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decisions will be entered under rule
